Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-9 drawn to a pile fabric in the reply filed on 10/28/22 is acknowledged.  The traversal is on the ground(s) that the claimed embodiments have the same or similar pile knit fabric formed from a plurality of ground yarns and plurality of pile yarns interwoven with ground yarn loops.  This is not found persuasive because the search required for pile knit fabric article is not coextensive with the search required for the method of forming the claimed pile knit fabric. Such separate searches create undue burden upon the Examiner. Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al., US 2014/0134387 in view of Rock et al., US 2015/0104604.
	The published patent application issued to Yamada teach a pile knit fabric comprising a base knitted fabric formed of a ground yarn and loop shaped pile yarns (sections 0111-0113 and figures 26 and 27). Said fabric is used in automobiles as liners (section 0113). 
	Yamada does not teach the claimed yarn materials, denier, pile heights or basis weights. 
	The patent issued to Rock et al., teach insulated fabrics that can also be used in automobiles (title, abstract and 0002). Rock et al., teach using knit fabrics having the claimed basis weight range (sections 0089-0091). Rock et al., teach said loop yarns have a denier ranging from 40-300 (0075-0076). Rock et al., also teach using coarse fibers 5-15 dpf (section 0089). Rock et al., also teach pile heights ranging from 3-4 inches and 2mm-5mm (7.6-10.6cms)(sections 0089 and 0100). Rock et al., teach yarns of polyester, polyamide, acrylic or natural fibers such as wool (section 0067). 
	Since both cited prior art references are concerned with forming pile loop type fabrics for use in automobiles and further forming said fabrics using similar knit and pile fabrics, it would be obvious to a person of ordinary skill in the art to form the fabric of Yamada using the teachings of Rock et al., directed to the specific features of yarn types, weights, thicknesses, fiber diameter and so on. Though, the combination of cited prior art does not specifically teach all of the claimed aspects such as the number of loops, the Examiner is of the position that a person of ordinary skill in the art would recognize that the single or double loop knit fabrics can be formed with any desired number of loops depending on desired end use and properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789